Exhibit 10.1
SERIES A CUMULATIVE CONVERTIBLE PREFERRED UNIT
 
PURCHASE AGREEMENT
 
among
 
REGENCY ENERGY PARTNERS LP
 
and
 
THE PURCHASERS PARTY HERETO
 
 
TABLE OF CONTENT
 
 
 

ARTICLE I DEFINITIONS 1 Section 1.01 Definitions 3 Section 1.02 Accounting
Procedures and Interpretation 4 ARTICLE II AGREEMENT TO SELL AND PURCHASE 4
Section 2.01 Sale and Purchase 4 Section 2.02 Closing 4 Section 2.03 Regency
Deliveries 4 Section 2.04 Purchasers' Deliveries 4 Section 2.05 Independent
Nature of Purchasers' Obligations and Rights 4 Section 2.06 Further Assurances 4
ARTICLE III REPRESENTATIONS AND WARRANTIES AND COVENANTS RELATED TO REGENCY 5
Section 3.01 Partnership Existence 5 Section 3.02 Capitalization and Valid
Issuance of Purchased Units 5 Section 3.03 Regency SEC Documents; Regency
Financial Statements 6 Section 3.04 No Material Adverse Change 6 Section 3.05
Litigation 6 Section 3.06 No Conflicts; Compliance with Laws 6 Section 3.07
Authority, Enforceability 7 Section 3.08 Approvals 7 Section 3.09 MLP Status 7
Section 3.10 Investment Company Status 7 Section 3.11 Certain Fees 7 Section
3.12 No Side Agreements 7 Section 3.13 Insurance 7 Section 3.14 Internal
Accounting Controls 7 Section 3.15 Listing and Maintenance Requirements 7
Section 3.16 Subsequent Offerings 7 Section 3.17 Confidential Information 7
Section 3.18 Taxes 7 Section 3.19 Compliance with Laws; Permits 8 Section 3.20
Certain Contractual Arrangements. 8 ARTICLE IV REPRESENTATIONS AND WARRANTIES
AND COVENANTS OF THE PURCHASERS 9 Section 4.01 Existence 9 Section 4.02
Authorization, Enforceability 9 Section 4.03 No Breach 9 Section 4.04 Certain
Fees 9 Section 4.05 No Side Agreements 9 Section 4.06 Lock-Up Agreement 9
Section 4.07 Short Selling 9 Section 4.08 Regency Information 9 Section 4.09
Unregistered Securities 9 ARTICLE V INDEMNIFICATION, COSTS AND EXPENSES 11
Section 5.01 Indemnification by Regency 11 Section 5.02 Indemnification by the
Purchasers 11 Section 5.03 Indemnification Procedure 11 ARTICLE VI MISCELLANEOUS
12 Section 6.01 Interpretation 12 Section 6.02 Survival of Provisions 12 Section
6.03 No Waiver; Modifications in Writing 12 Section 6.04 Binding Effect;
Assignment 12 Section 6.05 Non-Disclosure 12 Section 6.06 Communications 13
Section 6.07 Entire Agreement 13 Section 6.08 Governing Law; Submission to
Jurisdiction 13 Section 6.09 Waiver of Jury Trial 13 Section 6.10 Execution in
Counterparts 13

 
 
 

--------------------------------------------------------------------------------

 
SERIES A CUMULATIVE CONVERTIBLE PREFERRED UNIT PURCHASE AGREEMENT
This SERIES A CUMULATIVE CONVERTIBLE PREFERRED UNIT PURCHASE AGREEMENT, dated as
of September 2, 2009 (this “Agreement”), is entered into by and among REGENCY
ENERGY PARTNERS LP, a Delaware limited partnership (“Regency”), and each of the
purchasers set forth in Schedule A hereto (each, a “Purchaser” and collectively,
the “Purchasers”).
 
WHEREAS, Regency desires to sell to each of the Purchasers, and each of the
Purchasers desires, severally and not jointly, to purchase from Regency, certain
of Regency’s Series A Preferred Units (as defined below), in accordance with the
provisions of this Agreement.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:
 
ARTICLE I                      
 
                                                                                                                                                                                        
DEFINITIONS
 
Section 1.01   Definitions.  As used in this Agreement, the following terms have
the meanings indicated:
 
“Affiliate” means, with respect to a specified Person, any other Person,
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person.  For purposes of this definition,
“control” (including, with correlative meanings, “controlling,” “controlled by”
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.
 
“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.
 
“Allocated Purchase Price” means with respect to each Purchaser, the dollar
amount set forth opposite such Purchaser’s name under the heading “Allocated
Purchase Price” on Schedule A hereto.
 
“Basic Documents” means, collectively, this Agreement, the Partnership
Agreement, the Non-Disclosure Agreement and any and all other agreements or
instruments executed and delivered by the Parties to evidence the execution,
delivery and performance of this Agreement, and any amendments, supplements,
continuations or modifications thereto.
 
“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Texas are authorized or required by Law or other governmental action to
close.
 
“Closing” shall have the meaning specified in Section 2.02.
 
“Closing Date” shall have the meaning specified in Section 2.02.
 
“Code” shall have the meaning specified in Section 3.09.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Units” means common units representing limited partner interests in
Regency, as defined in the Partnership Agreement.
 
“Company Lock-Up Date” means 60 days from the Closing Date.
 
“Contract” means any contract, agreement, indenture, note, bond, mortgage, loan,
instrument, lease, license, commitment or other arrangement, understanding,
undertaking, commitment or obligation, whether written or oral.
 
“Conversion Units” means the Common Units issuable upon conversion of the
Purchased Units.
 
“Delaware LLC Act” shall have the meaning specified in Section 3.02(c).
 
“Delaware LP Act” shall have the meaning specified in Section 3.02(a).
 
“Environmental Law” means any applicable Law in any way relating to the
protection of human health and safety, the environment, natural resources or the
safety of owning, operating or managing liquid pipelines or other facilities
used for processing, storing or transporting natural gas or its by-products,
including the Comprehensive Environmental Response, Compensation and Liability
Act (42 U.S.C. § 9601 et seq.), the Hazardous Materials Transportation Act
(49 U.S.C. App. § 1801 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the
Clean Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15
U.S.C. § 2601 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. § 136 et seq.), the Occupational Safety and Health Act (29 U.S.C.
§ 651 et seq.), the Pipeline Inspection, Protection, Enforcement and Safety Act
(49 U.S.C. Chapter 601), the Hazardous Liquid Pipeline Safety Act (49 U.S.C.
Chapter 601), the Natural Gas Pipeline Safety Act (49 U.S.C. Chapter 601), the
Pipeline Safety Improvement Act (49 U.S.C. Chapter 601), the Natural Gas Policy
Act (15 U.S.C. § 3301 et seq.) and the Natural Gas Act (15 U.S.C. 717 et seq.).
 
“Environmental Permits” means all Permits required under any Environmental Laws
for the operation of the business of Regency and its Subsidiaries.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.
 
 “GAAP” means generally accepted accounting principles in the United States of
America as of the date hereof; provided that for the Regency Financial
Statements prepared as of a certain date, GAAP referenced therein shall be GAAP
as of the date of such Regency Financial Statements.
1

--------------------------------------------------------------------------------

“General Partner” means, collectively, Regency GP LP, a Delaware limited
partnership, and Regency GP LLC, a Delaware limited liability company and the
general partner of Regency GP LP.
 
“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or which exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority which exercises valid jurisdiction over any such Person or such
Person’s Property.  Unless otherwise specified, all references to Governmental
Authority herein with respect to Regency means a Governmental Authority having
jurisdiction over Regency, its Subsidiaries or any of their respective
Properties.
 
“Haynesville Project” shall have the meaning specified in Section 3.20(a).
 
“Hazardous Substances” means any substance that is toxic, ignitable, reactive,
corrosive, radioactive, caustic, or is or may be regulated under any
Environmental Law as a hazardous substance, hazardous material, contaminant,
toxic substance, toxic pollutant, hazardous waste, special waste, industrial
waste or pollutant (including petroleum, its derivatives, by-products and other
hydrocarbons, poly-chlorinated bi-phenyls and asbestos).
 
“Indemnified Party” shall have the meaning specified in Section 5.03(b).
 
“Indemnifying Party” shall have the meaning specified in Section 5.03(b).
 
“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law (including common law), rule
or regulation.
 
“Lien” means any mortgage, claim, encumbrance, pledge, lien (statutory or
otherwise), security agreement, conditional sale or trust receipt or a lease,
consignment or bailment, preference or priority, assessment, deed of trust,
charge, easement, servitude or other encumbrance upon or with respect to any
property of any kind.
 
“LTIP” shall have the meaning specified in Section 3.02(b).
 
“NASDAQ” means the NASDAQ Global Select Market.
 
“Non-Disclosure Agreement” means, collectively, those agreements, by and between
any of the Purchasers (or their representatives or advisors) and Regency,
entered into in connection with the offering of the Purchased Units.
 
 “Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of Regency, dated February 3, 2006, as amended through the date
hereof.
 
“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof or any other form of entity.
 
“Permits” means any approvals, authorizations, consents, licenses, permits or
certificates of a Governmental Authority.
 
“Permitted Transferee” means, with respect to any Purchaser, any transferee with
respect to a “transfer” (as the term “transfer” is defined in Section 4.4(a) of
the Partnership Agreement) of Series A Preferred Units in accordance with the
terms and conditions set forth in the Partnership Agreement.
 
“Petrohawk” shall have the meaning specified in Section 3.20(c).
 
“Petrohawk Firm Gas Transportation Agreement” shall have the meaning specified
in Section 3.20(c).
 
“Pipeline Construction Contract” shall have the meaning specified in Section
3.20(b).
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible (including intellectual property
rights).
 
“Purchase Price” means $80,000,023.80, which is the aggregate of each
Purchaser’s Allocated Purchase Price as set forth on Schedule A hereto.
 
“Purchased Units” means, with respect to each Purchaser, the number of Series A
Preferred Units as set forth opposite such Purchaser’s name on Schedule A
hereto.
 
“Purchaser Lock-Up Period” shall have the meaning specified in Section 4.06(a).
 
“Purchaser Related Parties” shall have the meaning specified in Section 5.01.
 
“Purchasers” has the meaning set forth in the introductory paragraph of this
Agreement.
 
“Regency” has the meaning set forth in the introductory paragraph of this
Agreement.
2

--------------------------------------------------------------------------------

 
“Regency Credit Facility” means the Fourth Amended and Restated Credit
Agreement, dated as of August 15, 2006, as amended as of the date hereof and
from time to time, by and among Regency and the lenders named therein, as
amended as of the date hereof.
 
“Regency Financial Statements” shall have the meaning specified in Section
3.03(a).
 
“Regency Intrastate Gas” shall have the meaning specified in Section 3.20(b).
“Regency Material Adverse Effect” means any material and adverse effect on (a)
the assets, liabilities, financial condition, business, results of operations or
affairs of Regency and its Subsidiaries taken as a whole; (b) the ability of
Regency and its Subsidiaries taken as a whole to carry on their business as such
business is conducted as of the date hereof or to meet their obligations under
the Basic Documents on a timely basis; or (c) the ability of Regency to
consummate the transactions under any Basic Document; provided, however, that a
Regency Material Adverse Effect shall not include any material and adverse
effect on the foregoing to the extent such material and adverse effect results
from, arises out of, or is attributable to (x) a general deterioration in the
economy or changes in the general state of the industries in which the Regency
Parties operate, except to the extent that the Regency Parties, taken as a
whole, are adversely affected in a disproportionate manner as compared to other
industry participants, (y) the outbreak or escalation of hostilities involving
the United States, the declaration by the United States of a national emergency
or war or the occurrence of any other calamity or crisis affecting the national
economy as a whole, including acts of terrorism, or (z) any change in applicable
Law, or the interpretation thereof.
 
                “Regency Parties” means Regency, the General Partner and all of
Regency’s Subsidiaries.
 
“Regency Permits” shall have the meaning specified in Section 3.19(b).
 
“Regency Related Parties” shall have the meaning specified in Section 5.02.
 
“Regency SEC Documents” shall have the meaning specified in Section 3.03(a).
 
“Representatives” means, with respect to a specified Person, the officers,
directors, managers, employees, agents, counsel, accountants, investment bankers
and other representatives of such Person.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.
 
“Series A Preferred Units” means Regency’s Series A Cumulative Convertible
Preferred Units.
 
“Subsidiary” means, as to any Person, any corporation or other entity of
which:  (i) such Person or a Subsidiary of such Person is a general partner or
manager; (ii) at least a majority of the outstanding equity interest having by
the terms thereof ordinary voting power to elect a majority of the board of
directors or similar governing body of such corporation or other entity
(irrespective of whether or not at the time any equity interest of any other
class or classes of such corporation or other entity shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more of its
Subsidiaries; or (iii) any corporation or other entity as to which such Person
consolidates for accounting purposes.
 
“Talco” shall have the meaning specified in Section 3.20(d).
 
“Talco Firm Gas Transportation Agreement” shall have the meaning specified in
Section 3.20(d).
 
“Tax Return” shall have the meaning specified in Section 3.18(b).
 
“Taxes” shall have the meaning specified in Section 3.18(b).
 
“Third Party Claim” shall have the meaning specified in Section 5.03(b).
 
Section 1.02   Accounting Procedures and Interpretation.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all Regency Financial Statements and certificates and reports as to financial
matters required to be furnished to the Purchasers hereunder shall be prepared,
in accordance with GAAP applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto or, in the case of
unaudited statements, as permitted by Form 10-Q promulgated by the Commission)
and in compliance as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto.
3
 


 
AGREEMENT TO SELL AND PURCHASE
 
Section 2.01   Sale and Purchase.  Subject to the terms and conditions hereof,
Regency hereby agrees to issue and sell to each Purchaser, free and clear of any
and all Liens, and each Purchaser, severally and not jointly, hereby agrees to
purchase from Regency, the number of Purchased Units as set forth on Schedule A
(such number of Purchased Units set forth thereon with respect to each
Purchaser), and each Purchaser agrees to pay Regency its Allocated Purchase
Price.
 
Section 2.02   Closing.  Subject to the terms and conditions hereof, the
consummation of the purchase and sale of the Purchased Units hereunder (the
“Closing”) shall take place on the date specified in the introductory paragraph
to this Agreement (the “Closing Date”) at the offices of Mayer Brown LLP, 700
Louisiana, Suite 3400, Houston, Texas 77002.  The parties agree that the Closing
may occur via delivery of facsimiles of this Agreement and cross-receipts;
provided, that originals of such documents are sent via overnight delivery to be
received by the other party (or designee of such other party) on the first
Business Day immediately following the Closing Date.
 
Section 2.03   Regency Deliveries.  Prior to, or on the Closing Date, as
applicable, subject to the terms and conditions hereof, Regency will deliver, or
cause to be delivered, to the Purchasers:
 
(a) the Purchased Units, registered in such name(s) as the Purchasers have
designated;
 
(b) certificates representing the Purchased Units, each in the form set forth in
Section 5.14(b)(vii) of the Partnership Agreement;
 
(c) copies of (i) the Certificate of Limited Partnership of Regency and all
amendments thereto, (ii) the Certificate of Limited Partnership of Regency GP LP
and all amendments thereto and (iii) the Certificate of Formation of Regency GP
LLC and all amendments thereto, each of (i), (ii) and (iii) certified by the
Secretary of State of the jurisdiction of its formation as of a recent date;
 
(d) a certificate of the Secretary of State of the State of Delaware, dated a
recent date, that Regency is in good standing;
 
(e) a cross-receipt executed by Regency and delivered to each Purchaser
certifying that it has received the Allocated Purchase Price with respect to
such Purchaser as of the Closing Date;
 
(f) an opinion addressed to the Purchasers from legal counsel to Regency, dated
as of the Closing Date, in the form and substance attached hereto as Exhibit A;
 
(g) a certificate of the Secretary or Assistant Secretary of Regency GP, LLC, on
behalf of Regency, certifying as to and attaching (1) the Partnership Agreement,
(2) board resolutions authorizing the execution and delivery of the Basic
Documents and the consummation of the transactions contemplated thereby,
including the issuance of the Purchased Units, and (3) the incumbency of the
officers authorized to execute the Basic Documents on behalf of Regency, setting
forth the name and title and bearing the signatures of such officers;
 
(h) a duly executed waiver of the General Partner with respect to certain of its
rights under the Partnership Agreement, in the form and substance attached
hereto as Exhibit B; and
 
(i) a copy of Amendment No. 7 to the Partnership Agreement duly executed by the
General Partner.
 
Section 2.04   Purchasers’ Deliveries.  Prior to, or on the Closing Date,
subject to the terms and conditions hereof, each Purchaser will deliver, or
cause to be delivered, to Regency:
 
(a) payment to Regency of such Purchaser’s Allocated Purchase Price by wire
transfer of immediately available funds to an account designated by Regency
prior to the Closing Date; and
 
(b) a cross-receipt executed by such Purchaser and delivered to Regency
certifying that it has received its respective Purchased Units as of the Closing
Date.
 
Section 2.05   Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under any Basic Document are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Basic Document.  The failure or waiver of performance under
any Basic Document by any Purchaser does not excuse performance by any other
Purchaser.  Nothing contained herein or in any other Basic Document, and no
action taken by any Purchaser pursuant thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any other
kind of entity or create a presumption that the Purchasers are in any way acting
in concert or as a group with respect to such obligations or the transactions
contemplated by the Basic Documents.  Each Purchaser shall be entitled to
independently protect and enforce its rights, including the rights arising out
of this Agreement or out of the other Basic Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.
 
Section 2.06   Further Assurances.  From time to time after the date hereof,
without further consideration, Regency and each of the Purchasers shall use its
commercially reasonable efforts to take, or cause to be taken, all actions
necessary or appropriate to consummate the transactions contemplated by this
Agreement.
4

--------------------------------------------------------------------------------

ARTICLE III                                
 


 
REPRESENTATIONS AND WARRANTIES AND
 
COVENANTS RELATED TO REGENCY
 
Regency represents and warrants to and covenants with each Purchaser as follows:
 
Section 3.01   Partnership Existence.  Regency is a limited partnership duly
formed, validly existing and in good standing under the laws of the State of
Delaware, has all requisite power and authority, and has all governmental
licenses, authorizations, consents and approvals necessary, to own, lease, use
and operate its Properties and carry on its business as its business is now
being conducted, except where the failure to obtain such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Regency Material Adverse Effect.  Each of Regency’s Subsidiaries has been duly
incorporated or formed, as the case may be, and is validly existing and in good
standing under the laws of the state or other jurisdiction of its incorporation
or organization, as the case may be.  Each of Regency’s Subsidiaries has all
requisite power and authority, and has all governmental licenses,
authorizations, consents and approvals necessary, to own, lease, use or operate
its respective Properties and carry on its business as now being conducted,
except where the failure to obtain such licenses, authorizations, consents and
approvals would not be reasonably likely to have a Regency Material Adverse
Effect.  None of Regency nor any of its Subsidiaries is in default in the
performance, observance or fulfillment of any provision of, in the case of
Regency, the Partnership Agreement or its Certificate of Limited Partnership or,
in the case of any Subsidiary of Regency, its respective certificate of
incorporation, certification of formation, certificate of limited partnership,
bylaws, limited liability company agreement, partnership agreement or other
similar organizational documents.  Each of Regency and its Subsidiaries is duly
qualified or licensed and in good standing as a foreign limited partnership,
limited liability company or corporation, as applicable, and is authorized to do
business in each jurisdiction in which the ownership or leasing of its
respective Properties or the character of its respective operations makes such
qualification necessary, except where the failure to obtain such qualification,
license, authorization or good standing would not be reasonably likely to have a
Regency Material Adverse Effect.
 
Section 3.02   Capitalization and Valid Issuance of Purchased Units.
 
(a) As of the date of this Agreement, prior to the issuance and sale of the
Purchased Units, as contemplated hereby, the issued and outstanding limited
partner interests of Regency consist of 81,131,978 Common Units and the
Incentive Distribution Rights (as defined in the Partnership Agreement).  The
number of outstanding phantom units, the maximum number of Common Units into
which such phantom units could convert and a vesting schedule as to such Units
are set forth on Schedule 3.02(a) hereof. The only issued and outstanding
general partner interests of Regency are the interests held by the General
Partner, as described in the Partnership Agreement.  All outstanding Common
Units and Incentive Distribution Rights and the limited partner interests
represented thereby have been duly authorized and validly issued in accordance
with the Partnership Agreement and are fully paid (to the extent required under
the Partnership Agreement) and nonassessable (except as such nonassessability
may be affected by matters described in Sections 17-303, 17-607 and 17-804 of
the Delaware Revised Uniform Limited Partnership Act (the “Delaware LP Act”)).
 
(b) Other than the Regency GP LLC Long-Term Incentive Plan (the “LTIP”), Regency
has no equity compensation plans that contemplate the issuance of partnership
interests of Regency (or securities convertible into or exchangeable for
partnership interests of Regency).  No indebtedness having the right to vote (or
convertible into or exchangeable for securities having the right to vote) on any
matters on which Regency unitholders may vote are issued or outstanding. No
Subordinated Units (as defined in the Partnership Agreement) are issued or
outstanding.  Except as set forth on Schedule 3.02(b), there are no outstanding
or authorized, and with respect only to Conversion Units there will not be at
the time of any such conversion, (i) options, warrants, preemptive rights,
subscriptions, calls, rights of first refusal, or other rights, convertible or
exchangeable securities, agreements, claims or commitments of any character
obligating Regency or any of its Subsidiaries to issue, transfer or sell any
partnership interests (including the Series A Preferred Units and the Conversion
Units) or other equity interest in, Regency or any of its Subsidiaries or
securities convertible into or exchangeable for such partnership interests, or
rights under any Contract requiring payment based upon the value of the equity
of Regency, (ii) obligations of Regency or any of its Subsidiaries to
repurchase, redeem or otherwise acquire any partnership interests or equity
interests of Regency or any of its Subsidiaries or any such securities or
agreements listed in clause (i) of this sentence or (iii) proxy agreement or
voting trusts or similar agreements to which Regency or any of its Subsidiaries
is a party with respect to the voting of the equity interests of Regency or any
of its Subsidiaries.
 
(c) (i) All of the issued and outstanding equity interests of each of Regency’s
Subsidiaries (except for Edwards Lime Gathering LLC, of which Regency owns
approximately 60% of the member interests, and RIGS Haynesville Partnership Co.,
of which Regency owns a 38% general partner interest) are owned, directly or
indirectly, by Regency free and clear of any Liens (except for such restrictions
as may exist under applicable Law and except for such Liens as may be imposed
under the Regency Credit Facility), and all such ownership interests have been
duly authorized, validly issued and are fully paid (to the extent required in
the organizational documents of Regency’s Subsidiaries, as applicable) and
non-assessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act, Sections
18-607 and 18-804 of the Delaware Limited Liability Company Act (the “Delaware
LLC Act”) and Article 5.09 of the Texas Limited Liability Company Act) and free
of preemptive rights and (ii) except as disclosed in the Regency SEC Documents,
neither Regency nor any of its Subsidiaries owns any shares of capital stock or
other securities of, or interest in, any other Person, or is obligated to make
any capital contribution to or other investment in any other Person.
 
(d) The Purchased Units being purchased by each of the Purchasers hereunder and
the limited partner interests represented thereby will be duly authorized by
Regency pursuant to the Partnership Agreement prior to the Closing and, when
issued and delivered to such Purchaser against payment therefor in accordance
with the terms of this Agreement, will be validly issued, fully paid (to the
extent required by the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by matters described in Sections 17-303, 17-607
and 17-804 of the Delaware LP Act) and will be free of any and all Liens and
restrictions on transfer, other than (i) restrictions on transfer under the
Partnership Agreement or this Agreement and under applicable state and federal
securities laws and (ii) such Liens as are created by the Purchasers.
 
(e) Upon issuance in accordance with this Agreement and the terms of the Series
A Preferred Units, the Conversion Units will be duly authorized, validly issued,
fully paid (to the extent required by the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act) and will
be free of any and all Liens and restrictions on transfer, other than (i)
restrictions on transfer under the Partnership Agreement or this Agreement and
under applicable state and federal securities laws and (ii) such Liens as are
created by the Purchasers.
 
(f) The Common Units are listed on the NASDAQ, and Regency has not received any
notice of delisting.  As of the date hereof, a “Notification Form: Listing of
Additional Shares” and supporting documentation, if required, related to the
Conversion Units has been filed with the NASDAQ.
 
5

--------------------------------------------------------------------------------

 
Section 3.03     Regency SEC Documents; Regency Financial Statements.
 
(a) Regency has filed with the Commission all forms, registration statements,
reports, schedules and statements required to be filed by it under the Exchange
Act or the Securities Act (all such documents, collectively the “Regency SEC
Documents”).  The Regency SEC Documents, including any audited or unaudited
financial statements and any notes thereto or schedules included therein (the
“Regency Financial Statements”), at the time filed (in the case of registration
statements, solely on the dates of effectiveness) (except to the extent
corrected by a subsequently filed Regency SEC Document filed prior to the date
hereof) (a) did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein (in light of the circumstances under which they were
made in the case of any prospectus) not misleading, (b) complied in all material
respects with the applicable requirements of the Exchange Act and the Securities
Act, as applicable, (c) complied as to form in all material respects with
applicable accounting requirements and with the published rules and regulations
of the Commission with respect thereto, (d) in the case of the Regency Financial
Statements, were prepared in accordance with GAAP applied on a consistent basis
during the periods involved (except as may be indicated in the notes thereto or,
in the case of unaudited statements, as permitted by Form 10-Q of the
Commission), and (e) in the case of the Regency Financial Statements, fairly
present (subject in the case of unaudited statements to normal, recurring and
year-end audit adjustments) in all material respects the consolidated financial
position of Regency and its Subsidiaries as of the dates thereof and the
consolidated results of its operations and cash flows for the periods then
ended.  KPMG LLP is the independent, registered public accounting firm with
respect to Regency and the General Partner and has not resigned or been
dismissed as independent public accountants of Regency or the General Partner as
a result of or in connection with any disagreement with Regency on a matter of
accounting principles or practices, financial statement disclosure or auditing
scope or procedure.
 
(b) The General Partner’s principal executive officer and its principal
financial officer have disclosed, based on their most recent evaluation, to
Regency’s auditors and the audit committee of the Board of Directors of the
General Partner (i) all significant deficiencies in the design or operation of
internal controls which could adversely affect Regency’s ability to record,
process, summarize and report financial data and have identified for Regency’s
auditors any material weaknesses in internal controls and (ii) any fraud,
whether or not material, that involves management or other employees who have a
significant role in Regency’s internal controls.
 
(c) Regency has provided to Purchasers copies of all issued auditors’ reports,
letters to management regarding accounting practices and systems of internal
controls, and all responses to such letters from management, in each case to the
extent relating to the business of Regency and its Subsidiaries and the
operation thereof, whether the same are issued to Regency or any of its
Subsidiaries.  Except for management letters from accountants, neither Regency
nor any of its Subsidiaries nor, to the Regency’s knowledge, any director,
officer, employee, auditor, accountant or representative of Regency or any of
its Subsidiaries has received any complaint, allegation, assertion or claim, in
each case of a material nature, whether written or oral, regarding the
accounting or auditing practices, procedures, methodologies or methods of
Regency, any of its Subsidiaries or their respective internal accounting
controls, including any such complaint, allegation, assertion or claim that
Regency or any of its Subsidiaries has engaged in questionable accounting or
auditing practices.
 
Section 3.04   No Material Adverse Change.  Except as expressly set forth in or
contemplated by the Regency SEC Documents filed with the Commission on or prior
to the date hereof, since the date of Regency’s most recent Form 10-Q filing
with the Commission, Regency and its Subsidiaries have conducted their
respective businesses in the ordinary course, consistent with past practice, and
there has been no (a) change, event, occurrence, effect, fact, circumstance or
condition that has had or would be reasonably likely to have a Regency Material
Adverse Effect, (b) acquisition or disposition of any material asset by Regency
or any of its Subsidiaries or any Contract therefor, otherwise than for fair
value in the ordinary course of business or as disclosed in the Regency SEC
Documents or on Schedule 3.04 hereto, or (c) material change in Regency’s
accounting principles, practices or methods.  Since the date of Regency’s most
recent Form 10-Q filing with the Commission, Regency has filed with the
Commission all reports required by the Exchange Act on a timely basis.
 
Section 3.05   Litigation.  Except as set forth in the Regency SEC Documents,
there is no action, suit or proceeding pending (including any investigation,
litigation or inquiry) or, to Regency’s knowledge, contemplated or threatened
against or affecting any of the Regency Parties or any of their respective
officers, directors, properties or assets, which (a) questions the validity of
this Agreement or the right of Regency to enter into this Agreement or to
consummate the transactions contemplated hereby or (b) (individually or in the
aggregate) would be reasonably likely to result in a Regency Material Adverse
Effect.
 
Section 3.06   No Conflicts; Compliance with Laws.  The execution, delivery and
performance by Regency of the Basic Documents and compliance by Regency with the
terms and provisions hereof and thereof, and the issuance and sale by Regency of
the Purchased Units and Conversion Units, do not and will not, assuming the
accuracy of the representations and warranties of the Purchasers contained
herein and their compliance with the covenants contained herein, (a) violate any
provision of any Law or Permit having applicability to Regency, the General
Partner, any of their respective Subsidiaries or the Properties of Regency, the
General Partner or their respective Subsidiaries, (b) conflict with or result in
a violation or breach of any provision of the certificate of limited partnership
or other organizational documents of Regency, or the Partnership Agreement, or
any organizational documents of the General Partner or any of the Subsidiaries
of Regency or the General Partner, (c) require any consent, approval or notice
under or result in a violation or breach of or constitute (with or without due
notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation or acceleration) under any Contract or credit
agreement to which Regency, the General Partner or any of their respective
Subsidiaries is a party or by which Regency, the General Partner or any of their
respective Subsidiaries or any of the Properties of Regency, the General Partner
or any of their respective Subsidiaries may be bound, or (d) result in or
require the creation or imposition of any Lien upon or with respect to any of
the Properties now owned or hereafter acquired by Regency or any of its
Subsidiaries, except in the case of clauses (a) and (b) where any such conflict,
violation, default, breach, termination, cancellation, failure to receive
consent, approval or notice, or acceleration with respect to the foregoing
provisions of this Section 3.06 would not be, individually or in the aggregate,
reasonably likely to result in a Regency Material Adverse Effect.
 
6
 
Section 3.07   Authority, Enforceability.  Regency has all necessary partnership
power and authority to execute, deliver and perform its obligations under the
Basic Documents, and the execution, delivery and performance by Regency of the
Basic Documents has been duly authorized by all necessary action on the part of
the General Partner; and the Basic Documents constitute the legal, valid and
binding obligations of Regency, enforceable in accordance with their terms,
except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer and similar laws affecting creditors’ rights generally or by
general principles of equity and except as the rights to indemnification may be
limited by applicable law.  No approval from the holders of the Common Units is
required in connection with Regency’s issuance and sale of the Purchased Units
or Conversion Units to the Purchasers.
 
Section 3.08   Approvals.  Except for the approvals that have already been
obtained, no authorization, consent, approval, waiver, license, qualification or
written exemption from, nor any filing, declaration, qualification or
registration with, any Governmental Authority or any other Person is required in
connection with the execution, delivery or performance by Regency of any of the
Basic Documents, except where the failure to receive such authorization,
consent, approval, waiver, license, qualification or written exemption from, or
to make such filing, declaration, qualification or registration would not,
individually or in the aggregate, be likely to result in more than a de minimis
effect on Regency.
 
Section 3.09   MLP Status.  Regency has, for each taxable year beginning after
December 31, 2005 and ending with December 31, 2008, during which Regency was in
existence, met the gross income requirements of Section 7704(c)(2) of the
Internal Revenue Code of 1986, as amended (the “Code”).  Regency expects to meet
the gross income requirements of Section 7704(c)(2) of the Code for the taxable
year ending with December 31, 2009.
 
Section 3.10   Investment Company Status.  Regency is not an “investment
company” or a company controlled by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.
 
Section 3.11   Certain Fees.  No fees or commissions are or will be payable by
Regency to brokers, finders or investment bankers with respect to the sale of
any of the Purchased Units or the consummation of the transactions contemplated
by this Agreement.  Regency agrees that it will indemnify and hold harmless each
Purchaser from and against any and all claims, demands or liabilities for
broker’s, finder’s, placement or other similar fees or commissions incurred by
Regency or alleged to have been incurred by Regency in connection with the sale
of the Purchased Units or the consummation of the transactions contemplated by
this Agreement.
 
Section 3.12   No Side Agreements.  There are no Contracts by, among or between
Regency or any of its Affiliates, on the one hand, and any Purchaser or any of
its Affiliates, on the other hand, with respect to the transactions contemplated
hereby other than the Basic Documents nor promises or inducements for future
transactions between or among any of such parties.
 
Section 3.13   Insurance.  Regency and its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts, with such deductibles, as are prudent and customary in the businesses
in which they are engaged and for the assets and Properties that they
own.  Regency does not have any reason to believe that it or any Subsidiary will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business.  All such insurance will remain in full force and
effect immediately following the consummation of the transactions contemplated
hereby.  No event has occurred, including the failure by Regency or any of its
Subsidiaries to give any notice or information or Regency or any of its
Subsidiaries giving any inaccurate or erroneous notice or information, which
limits or impairs the rights of Regency or any of its Subsidiaries under any
such insurance policies.
 
Section 3.14   Internal Accounting Controls.  Regency and its Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  Regency is not aware of any failures of such internal accounting
controls.
 
Section 3.15   Listing and Maintenance Requirements.  The issuance and sale of
the Purchased Units does not contravene NASDAQ rules and regulations.
 
Section 3.16   Subsequent Offerings.  Until the Company Lock-Up Date, without
the prior written consent of the holders of a majority of the Purchased Units,
Regency will not grant, issue or sell any Partnership Securities, any securities
convertible into or exchangeable therefor or take any other action that may
result in the issuance of any of the foregoing, other than (i) the Purchased
Units, (ii) Common Units issued as restricted units or Common Units issued upon
the exercise of options granted under the LTIP or (iii) the issuance or sale of
Common Units at a price (less underwriting discounts and commissions) no less
than $16.64 per unit.
 
Section 3.17   Confidential Information.  To the knowledge of Regency, none of
its employees or executive officers has disclosed material non-public
information to any prospective investor who has not entered into a
confidentiality or non-disclosure agreement between such prospective investor
and Regency relating to such information.
 
Section 3.18   Taxes.
 
(a) Except as would not, individually or in the aggregate, reasonably be
expected to have a Regency Material Adverse Effect, (i) Regency and each of its
Subsidiaries have prepared and timely filed (taking into account any extension
of time within which to file) all Tax Returns required to be filed by any of
them and all such filed Tax Returns are complete and accurate, (ii) Regency and
each of its Subsidiaries have paid all Taxes that are required to be paid by any
of them, (iii) as of the date of this Agreement, there are no audits,
examinations, investigations, actions, suits, claims or other proceedings in
respect of Taxes pending or threatened in writing nor has any deficiency for any
Tax been assessed by any Governmental Authority in writing against Regency or
any of its Subsidiaries, and (iv) all Taxes required to be withheld by Regency
and its Subsidiaries have been withheld and paid over to the appropriate Tax
authority (except, in the case of this clause (iv) or clause (i) or (ii) above,
with respect to matters contested in good faith and for which adequate reserves
have been established on Regency’s financial statements in accordance with
GAAP).  Neither Regency nor any of its Subsidiaries has entered into any
transaction that, as of the date of this Agreement, has been identified by the
Internal Revenue Service in published guidance as a “listed transaction” as
defined under Section 1.6011-4(b)(2) of the Treasury Regulations promulgated
under the Code.
 
7

--------------------------------------------------------------------------------

 
 
(b) As used in this Agreement, (i) “Taxes” means any and all domestic or
foreign, federal, state, local or other taxes of any kind (together with any and
all interest, penalties, additions to tax and additional amounts imposed with
respect thereto) imposed by any Governmental Authority, including taxes on or
with respect to income, franchises, windfall or other profits, gross receipts,
property, sales, use, capital stock, payroll, employment, unemployment, social
security, workers’ compensation or net worth, and taxes in the nature of excise,
withholding, ad valorem or value added, and including any liability in respect
of any items described above as a transferee or successor, pursuant to
Section 1.1502-6 of the Treasury Regulations (or any similar provision of state,
local or foreign Law), or as an indemnitor, guarantor, surety or in a similar
capacity under any Contract and (ii) “Tax Return” means any return, report or
similar filing (including the attached schedules) filed or required to be filed
with respect to Taxes (and any amendments thereto), including any information
return, claim for refund or declaration of estimated Taxes.
 
Section 3.19   Compliance with Laws; Permits.
 
(a) Regency and each of its Subsidiaries is in compliance in all material
respects with all Laws applicable to its business, operations or assets.  Except
as disclosed in the Regency SEC Documents with regard to the TCEQ Notice of
Enforcement issued on February 15, 2008 with respect to Regency’s plant located
in McMullen County, Texas, neither Regency nor any of its Subsidiaries has
received any notice of or been charged with any material violation of any Laws,
except where any such violations (i) would not reasonably be expected to have,
individually or in the aggregate, more than a de minimis effect on the business
or operations of Regency or (ii) have been disclosed in Regency SEC
Documents.  To the knowledge of Regency, neither Regency nor any of its
Subsidiaries is under investigation with respect to the violation of any Laws,
and there are no facts or circumstances which could form the basis for any such
violation.
 
(b) Neither Regency nor any of its Subsidiaries is in default or violation, and
no event has occurred which, with notice or the lapse of time or both, would
constitute a default or violation, in any material respect of any term,
condition or provision of any material Permit required for the operation of the
business of Regency and its Subsidiaries as presently conducted and as presently
intended to be conducted (“Regency Permit”), and to the knowledge of Regency,
there are no facts or circumstances which could form the basis for any such
default or violation, except where such default or violation (i) would not
reasonably be expected to have, individually or in the aggregate, more than a de
minimis effect on the business or operations of Regency or (ii) has been
disclosed in Regency SEC Documents.  There are no material judicial,
administrative or arbitral actions, suits, mediations, investigations,
inquiries, proceedings or claims (including counterclaims) by or before a
Governmental Authority pending or, to the knowledge of Regency, threatened,
relating to the suspension, revocation or modification of any Regency Permit,
except as such actions, suits, mediations, investigations, inquiries,
proceedings or claims (i) would not reasonably be expected to have, individually
or in the aggregate, more than a de minimis effect on the business or operations
of Regency or (ii) have been disclosed in Regency SEC Documents.  None of the
Regency Permits will be impaired or in any way affected by the consummation of
the transactions contemplated by this Agreement.
 
(c) The operations of Regency and each of its Subsidiaries are in material
compliance with all applicable Environmental Laws.  Regency and each of its
Subsidiaries has obtained and is in material compliance with all Environmental
Permits.  Regency has not received written notice of any pending action or
proceeding and, to the knowledge of Regency, no action or proceeding is
threatened, to revoke, materially modify or terminate any Environmental
Permits.  To the knowledge of Regency, no facts, circumstances or conditions
currently exist that could adversely affect Regency’s or each of its
Subsidiary’s continued material compliance with Environmental Laws and
Environmental Permits, except as (i) would not reasonably be expected to have,
individually or in the aggregate, more than a de minimis effect on the business
or operations of Regency or (ii) have been disclosed in Regency SEC
Documents.  There are no present material environmental enforcement or
administrative actions or claims under Environmental Law asserted against
Regency or its Subsidiaries, including claims relating to the use, storage,
release, spill or disposal of any Hazardous Substances, except as such
enforcement, administrative actions or claims (i) would not reasonably be
expected to have, individually or in the aggregate, more than a de minimis
effect on the business or operations of Regency or (ii) have been disclosed in
Regency SEC Documents.  Notwithstanding any other provision of this Agreement,
the representations and warranties set forth in this Section 3.19(c) are the
only representations and warranties relating to Environmental Laws or
Environmental Permits.
 
Section 3.20   Certain Contractual Arrangements.
 
(a) To the knowledge of Regency, there are no issues (including legal,
regulatory, with respect to Permits or otherwise) or circumstances that would
reasonably be expected to cause (i) a delay of the completion of the Haynesville
Shale Project, as described in that certain Haynesville Shale Project
Construction Update prepared by Regency and dated as of August 2009 (such
project, the “Haynesville Project”), beyond January 1, 2010, or (ii) cause the
aggregate costs for the Haynesville Project to exceed $653,000,000.
 
(b) There have been no material amendments to, or material modifications of, the
pricing or other material terms set forth in that certain Pipeline Construction
Contract, dated as of February 24, 2009, by and between Regency Intrastate Gas
LP f/k/a Regency Intrastate Gas LLC (“Regency Intrastate Gas”) and Price Gregory
International, Inc. (the “Pipeline Construction Contract”).  Regency Intrastate
Gas is not in material breach of, or waived any material rights under, the
Pipeline Construction Contract.
 
(c) There have been no material amendments to, or material modifications of, the
pricing or other material terms set forth in that certain Firm Gas
Transportation Agreement effective December 10, 2008 (the “Petrohawk Firm Gas
Transportation Agreement”), by and between Regency Intrastate Gas and Petrohawk
Energy Corporation (“Petrohawk”). Regency Intrastate Gas is not in material
breach of, or waived any material rights under, the Petrohawk Firm Gas
Transportation Agreement.  Pursuant to Section 5(b) of Exhibit B to the
Petrohawk Firm Gas Transportation Agreement, Regency Intrastate Gas has provided
Petrohawk proof that (i) one-hundred percent (100%) of the pipe for the
Haynesville Expansion Capacity (as defined in the Petrohawk Firm Gas
Transportation Agreement) has been ordered, (ii) the Louisiana Department of
Conservation approval and other regulatory approvals have been received, (iii)
all construction contracts have been awarded and (iv) ninety percent (90%) of
the right of ways have been purchased.
 
(d) There have been no material amendments to, or material modifications of, the
pricing or other material terms set forth in that certain Firm Gas
Transportation Agreement effective February 27, 2009 (the “Talco Firm Gas
Transportation Agreement”), by and between Regency Intrastate Gas and Talco
Midstream Assets, Ltd. (“Talco”).  Regency Intrastate Gas is not in material
breach of, or waived any material rights under, the Talco Firm Gas
Transportation Agreement.  Pursuant to Section 3 of Exhibit B to the Talco Firm
Gas Transportation Agreement, Regency Intrastate Gas has provided Talco proof
that (i) one-hundred percent (100%) of the pipe for the Haynesville Expansion
Capacity (as defined in the Talco Firm Gas Transportation Agreement) has been
ordered, (ii) the Louisiana Department of Conservation approval and other
regulatory approvals have been received, (iii) all construction contracts have
been awarded and (iv) ninety percent (90%) of the right of ways have been
purchased.
8

--------------------------------------------------------------------------------

 
ARTICLE IV                                
 


 
REPRESENTATIONS AND WARRANTIES AND
 
COVENANTS OF THE PURCHASERS
 
Each Purchaser, severally and not jointly, hereby represents and warrants and
covenants to Regency as follows:
 
Section 4.01   Existence.  Such Purchaser is duly organized and validly existing
and in good standing under the laws of its state of formation, with all
necessary power and authority to own properties and to conduct its business as
currently conducted.
 
Section 4.02   Authorization, Enforceability.  Such Purchaser has all necessary
legal power and authority to enter into, deliver and perform its obligations
under this Agreement.  The execution, delivery and performance of this Agreement
by such Purchaser and the consummation by it of the transactions contemplated
hereby have been duly and validly authorized by all necessary legal action, and
no further consent or authorization of such Purchaser is required.  This
Agreement has been duly executed and delivered by such Purchaser and constitutes
legal, valid and binding obligations of such Purchaser; provided that, the
enforceability thereof may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws relating to or affecting
creditors’ rights generally and by general principles of equity and except as
the rights to indemnification may be limited by applicable law (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
 
Section 4.03   No Breach.  The execution, delivery and performance of this
Agreement by such Purchaser and the consummation by such Purchaser of the
transactions contemplated hereby will not (a) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, any material agreement to which such Purchaser is a party or by
which the Purchaser is bound or to which any of the property or assets of such
Purchaser is subject, (b) conflict with or result in any violation of the
provisions of the organizational documents of such Purchaser, or (c) violate any
statute, order, rule or regulation of any court or governmental agency or body
having jurisdiction over such Purchaser or the property or assets of such
Purchaser, except in the case of clauses (a) and (c), for such conflicts,
breaches, violations or defaults as would not prevent the consummation of the
transactions contemplated by this Agreement.
 
Section 4.04   Certain Fees.  No fees or commissions are or will be payable by
such Purchaser to brokers, finders or investment bankers with respect to the
purchase of any of the Purchased Units or the consummation of the transactions
contemplated by this Agreement.  Such Purchaser agrees, severally and not
jointly with any other Purchaser, that it will indemnify and hold harmless
Regency from and against any and all claims, demands or liabilities for
broker’s, finder’s, placement, or other similar fees or commissions incurred by
such Purchaser or alleged to have been incurred by such Purchaser in connection
with the purchase of the Purchased Units or the consummation of the transactions
contemplated by this Agreement.
 
Section 4.05   No Side Agreements.  There are no other Contracts by, among or
between such Purchaser and any of its Affiliates, on the one hand, and Regency
or any of its Affiliates, on the other hand, with respect to the transactions
contemplated hereby other than the Basic Documents, and there are no promises or
inducements for future transactions between or among any of such parties.
 
Section 4.06   Lock-Up Agreement.
 
(a) Restriction on Transfers.  Without the prior written consent of Regency,
except as specifically provided in this Agreement, such Purchaser will not,
during the period commencing on the date hereof and ending ninety (90) days
after the Closing Date (such period, the “Purchaser Lock-Up Period”) (1) offer,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, grant any option, right or warrant to purchase, lend
or otherwise transfer or dispose of, directly or indirectly, any of its
Purchased Units or (2) enter into any swap or other transaction or arrangement
that transfers or that is designed to, or that might reasonably be expected to,
result in the transfer to another, in whole or in part, any of the economic
consequences of ownership of its Purchased Units, whether any such transaction
described in clause (1) or (2) above is to be settled by delivery of Common
Units or such other securities, in cash or otherwise; provided, however, that
any Purchaser may transfer its Purchased Units to an Affiliate of such Purchaser
or to any other Purchaser or an Affiliate of such other Purchaser, provided that
any such transferee agrees to the restrictions set forth in this Section 4.06.
 
Section 4.07   Short Selling.  Such Purchaser has not entered into any short
sales of the Common Units owned by it between the time it first began discussion
with Regency about the transactions contemplated by this Agreement and the date
hereof.
 
Section 4.08   Regency Information.  Such Purchaser acknowledges and agrees that
Regency has provided or made available to such Purchaser (through EDGAR,
Regency’s web site or otherwise) all Regency SEC Documents, as well as all press
releases issued by Regency through the date of this Agreement that are included
in a filing by Regency on Form 8-K or clearly posted on Regency’s website.
 
Section 4.09   Unregistered Securities.
 
(a) Accredited Investor Status; Sophisticated Purchaser. Such Purchaser is an
“accredited investor” within the meaning of Rule 501 under the Securities Act
and is able to bear the risk of its investment in Purchased Units and the
Conversion Units. Such Purchaser has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of
the purchase of the Purchased Units and the Conversion Units.
9
 
(b) Information. Such Purchaser and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of Regency
that have been requested and materials relating to the offer and sale of the
Purchased Units and Conversion Units that have been requested by the Purchasers.
Such Purchaser and its advisors, if any, have been afforded the opportunity to
ask questions of Regency.  Neither such inquiries nor any other due diligence
investigations conducted at any time by such Purchaser and its advisors, if any,
or its representatives shall modify, amend or affect such Purchaser’s right (i)
to rely on Regency’s representations and warranties contained in Article III
above or (ii) to indemnification or any other remedy based on, or with respect
to the accuracy or inaccuracy of, or compliance with, the representations,
warranties, covenants and agreements in this Agreement, or any Basic
Document.  Such Purchaser understands that its purchase of the Purchased Units
involves a high degree of risk. Such Purchaser has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Purchased Units.
 
(c)   Residency. Such Purchaser shall cooperate reasonably with Regency to
provide any information necessary for any applicable securities filings.
 
(d)   Legends. Such Purchaser understands that, until such time as the Purchased
Units have been registered pursuant to the provisions of the Securities Act, or
the Purchased Units are eligible for resale pursuant to Rule 144 promulgated
under the Securities Act without any restriction as to the number of securities
as of a particular date that can then be immediately sold, the Purchased Units
will bear a restrictive legend as provided in the Partnership Agreement. Such
Purchaser understands that, until such time as the Conversion Units have been
registered pursuant to the provisions of the Securities Act, or the Conversion
Units are eligible for resale pursuant to Rule 144 promulgated under the
Securities Act without any restriction as to the number of securities as of a
particular date that can then be immediately sold, the Conversion Units will
bear a restrictive legend as provided in the Partnership Agreement.
 
(e)   Purchase Representation. Such Purchaser is purchasing the Purchased Units
for its own account and not with a view to distribution in violation of any
securities laws. Such Purchaser has been advised and understands that neither
the Purchased Units nor the Conversion Units have been registered under the
Securities Act or under the “blue sky” laws of any jurisdiction and may be
resold only if registered pursuant to the provisions of the Securities Act (or
if eligible, pursuant to the provisions of Rule 144 promulgated under the
Securities Act). Such Purchaser has been advised and understands that Regency,
in issuing the Purchased Units, is relying upon, among other things, the
representations and warranties of such Purchaser contained in this Article IV in
concluding that such issuance is a “private offering” and is exempt from the
registration provisions of the Securities Act.
 
(f)   Rule 144. Such Purchaser understands that there is no public trading
market for the Purchased Units, that none is expected to develop and that the
Purchased Units must be held indefinitely unless and until Purchased Units or
Conversion Units received upon conversion thereof are registered under the
Securities Act or an exemption from registration is available. Such Purchaser
has been advised of and is aware of the provisions of Rule 144 promulgated under
the Securities Act.
 
(g)   Reliance by Regency. Such Purchaser understands that the Purchased Units
are being offered and sold in reliance on a transactional exemption from the
registration requirements of Federal and state securities laws and that Regency
is relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of such Purchaser set forth
herein in order to determine the applicability of such exemptions and the
suitability of such Purchaser to acquire the Purchased Units and the Conversion
Units issuable upon conversion thereof.
 
10

--------------------------------------------------------------------------------

ARTICLE V                                
 


 
INDEMNIFICATION, COSTS AND EXPENSES
 
Section 5.01   Indemnification by Regency.   Regency agrees to indemnify each
Purchaser and its Representatives (collectively, “Purchaser Related Parties”)
from, and hold each of them harmless against, any and all losses, actions,
suits, proceedings (including any investigations, litigation or inquiries),
demands and causes of action, and, in connection therewith, and promptly upon
demand, pay or reimburse each of them for all reasonable costs, losses,
liabilities, damages or expenses of any kind or nature whatsoever (including the
reasonable fees and disbursements of counsel and all other reasonable expenses
incurred in connection with investigating, defending or preparing to defend any
such matter that may be incurred by them or asserted against or involve any of
them), whether or not involving a third party claim, as a result of, arising out
of, or in any way related to (i) the failure of any of the representations or
warranties made by Regency contained herein to be true and correct in all
material respects as of the date hereof (except with respect to any provisions
including the word “material” or words of similar import, with respect to which
such representations and warranties must have been true and correct) or (ii) the
breach of any covenants of Regency contained herein, provided that, in the case
of the immediately preceding clause (i), such claim for indemnification is made
prior to the expiration of such representation or warranty; provided, however,
that for purposes of determining when an indemnification claim has been made,
the date upon which a Purchaser Related Party shall have given notice (stating
in reasonable detail the basis of the claim for indemnification) to Regency
shall constitute the date upon which such claim has been made.
 
Section 5.02   Indemnification by the Purchasers.  Each Purchaser agrees,
severally and not jointly, to indemnify Regency, the General Partners and their
respective Representatives (collectively, “Regency Related Parties”) from, and
hold each of them harmless against, any and all losses, actions, suits,
proceedings (including any investigations, litigation or inquiries), demands and
causes of action, and, in connection therewith, and promptly upon demand, pay or
reimburse each of them for all reasonable costs, losses, liabilities, damages or
expenses of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them),
whether or not involving a third party claim, as a result of, arising out of, or
in any way related to (i) the failure of any of the representations or
warranties made by such Purchaser contained herein to be true and correct in all
material respects as of the date hereof or (ii) the breach of any of the
covenants of such Purchaser contained herein, provided that, in the case of the
immediately preceding clause (i), such claim for indemnification relating to a
breach of any representation or warranty is made prior to the expiration of such
representation or warranty; provided, however, that for purposes of determining
when an indemnification claim has been made, the date upon which a Regency
Related Party shall have given notice (stating in reasonable detail the basis of
the claim for indemnification) to a Purchaser shall constitute the date upon
which such claim has been made; provided, further, that the liability of each
Purchaser shall not be greater in amount than such Purchaser’s Allocated
Purchase Price.
 
Section 5.03   Indemnification Procedure.
 
(a) A claim for indemnification for any matter not involving a third party claim
may be asserted by notice to the party from whom indemnification is sought;
provided, however, that failure to so notify the indemnifying party shall not
preclude the indemnified party from any indemnification which it may claim in
accordance with this Article V, except as otherwise provided in Sections 5.01
and 5.02.
 
(b) Promptly after any Regency Related Party or Purchaser Related Party
(hereinafter, the “Indemnified Party”) has received notice of any indemnifiable
claim hereunder, or the commencement of any action, suit or proceeding by a
third person, which the Indemnified Party believes in good faith is an
indemnifiable claim under this Agreement (each, a “Third Party Claim”), the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such Third Party Claim but failure to so notify the
Indemnifying Party will not relieve the Indemnifying Party from any liability it
may have to such Indemnified Party hereunder except to the extent that the
Indemnifying Party is materially prejudiced by such failure.  Such notice shall
state the nature and the basis of such Third Party Claim to the extent then
known.  The Indemnifying Party shall have the right to defend and settle, at its
own expense and by its own counsel, any such matter as long as the Indemnifying
Party pursues the same diligently and in good faith.  If the Indemnifying Party
undertakes to defend or settle such Third Party Claim, it shall promptly, and in
no event later than five (5) days, notify the Indemnified Party of its intention
to do so, and the Indemnified Party shall cooperate with the Indemnifying Party
and its counsel in all commercially reasonable respects in the defense thereof
and/or the settlement thereof.  Such cooperation shall include, but shall not be
limited to, furnishing the Indemnifying Party with any books, records and other
information reasonably requested by the Indemnifying Party and in the
Indemnified Party’s possession or control.  Such cooperation of the Indemnified
Party shall be at the cost of the Indemnifying Party.  After the Indemnifying
Party has notified the Indemnified Party of its intention to undertake to defend
or settle any such asserted liability, and for so long as the Indemnifying Party
diligently pursues such defense, the Indemnifying Party shall not be liable for
any additional legal expenses incurred by the Indemnified Party in connection
with any defense or settlement of such asserted liability; provided, however,
that the Indemnified Party shall be entitled (i) at its expense, to participate
in the defense of such asserted liability and the negotiations of the settlement
thereof and (ii) if (A) the Indemnifying Party has, within ten (10) Business
Days of when the Indemnified Party provides written notice of a Third Party
Claim, failed (y) to assume the defense or settlement of such Third Party Claim
and employ counsel and (z) notify the Indemnified Party of such assumption, or
(B) if the defendants in any such action include both the Indemnified Party and
the Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or in addition to those available to the Indemnifying Party
or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, then the Indemnified
Party shall have the right to select a separate counsel and to assume such
settlement or legal defense and otherwise to participate in the defense of such
action, with the expenses and fees of such separate counsel and other expenses
related to such participation to be reimbursed by the Indemnifying Party as
incurred.  Notwithstanding any other provision of this Agreement, the
Indemnifying Party shall not settle any indemnified claim without the consent of
the Indemnified Party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete release from liability of, and does not
contain any admission of wrong doing by, the Indemnified Party.
 
11

--------------------------------------------------------------------------------

       ARTICLE VI                                
 


MISCELLANEOUS
 
Section 6.01   Interpretation.  Article, Section, Schedule and Exhibit
references in this Agreement are references to the corresponding Article,
Section, Schedule or Exhibit to this Agreement, unless otherwise specified.  All
Exhibits and Schedules to this Agreement are hereby incorporated and made a part
hereof as if set forth in full herein and are an integral part of this
Agreement.  All references to instruments, documents, Contracts and agreements
are references to such instruments, documents, Contracts and agreements as the
same may be amended, supplemented and otherwise modified from time to time,
unless otherwise specified.  The word “including” shall mean “including but not
limited to” and shall not be construed to limit any general statement that it
follows to the specific or similar items or matters immediately following
it.  Whenever Regency has an obligation under the Basic Documents, the expense
of complying with that obligation shall be an expense of Regency unless
otherwise specified.  Any reference in this Agreement to $ shall mean U.S.
dollars.  Whenever any determination, consent or approval is to be made or given
by any of the Purchasers, such action shall be in such Purchaser’s sole
discretion, unless otherwise specified in this Agreement.  If any provision in
the Basic Documents is held to be illegal, invalid, not binding or
unenforceable, (i) such provision shall be fully severable and the Basic
Documents shall be construed and enforced as if such illegal, invalid, not
binding or unenforceable provision had never comprised a part of the Basic
Documents, and the remaining provisions shall remain in full force and effect
and (ii) the parties hereto shall negotiate in good faith to modify the Basic
Documents so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.  When calculating the period of time before which, within which or
following which any act is to be done or step taken pursuant to the Basic
Documents, the date that is the reference date in calculating such period shall
be excluded.  If the last day of such period is a non-Business Day, the period
in question shall end on the next succeeding Business Day.  Any words imparting
the singular number only shall include the plural and vice versa.  The words
such as “herein,” “hereinafter,” “hereof” and “hereunder” refer to this
Agreement as a whole and not merely to a subdivision in which such words appear
unless the context otherwise requires.  The provision of a Table of Contents,
the division of this Agreement into Articles, Sections and other subdivisions
and the insertion of headings are for convenience of reference only and shall
not affect or be utilized in construing or interpreting this Agreement.
 
Section 6.02   Survival of Provisions.  The representations and warranties set
forth in Sections 3.02, 3.08, 3.09, 3.11, 3.12, 4.02, 4.04, 4.05 and 4.09
hereunder shall survive the execution and delivery of this Agreement
indefinitely, the representations and warranties set forth in Section 3.18 shall
survive for a period of three (3) years following the Closing Date regardless of
any investigation made by or on behalf of Regency or any of the Purchasers, and
the other representations and warranties set forth herein shall survive for a
period of eighteen (18) months following the Closing Date regardless of any
investigation made by or on behalf of Regency or the Purchasers.  The covenants
made in this Agreement or any other Basic Document shall survive the Closing and
remain operative and in full force and effect regardless of acceptance of any of
the Purchased Units and payment therefor and repayment or repurchase
thereof.  Regardless of any purported general termination of this Agreement, the
provisions of Article V and all indemnification rights and obligations of
Regency and each Purchaser thereunder shall remain operative and in full force
and effect as between Regency and each Purchaser, unless Regency and a specific
Purchaser execute a writing that expressly (with specific references to the
applicable Section or subsection of this Agreement) terminates such rights and
obligations as between Regency and such Purchaser, provided that such a writing
shall not affect the rights and obligations as between Regency and any other
Purchaser.
 
Section 6.03   No Waiver; Modifications in Writing.
 
(a) Delay.  No failure or delay on the part of any party in exercising any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power or remedy preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.  The remedies provided for herein are cumulative and are not exclusive
of any remedies that may be available to a party at law or in equity or
otherwise.
 
(b) Specific Waiver.  Except as otherwise provided herein, no amendment, waiver,
consent, modification or termination of any provision of this Agreement or any
other Basic Document (except in the case of the Partnership Agreement for
amendments adopted pursuant to Section 13.1 thereof) shall be effective unless
signed by each of the parties hereto or thereto affected by such amendment,
waiver, consent, modification or termination.  Any amendment, supplement or
modification of or to any provision of this Agreement or any other Basic
Document, any waiver of any provision of this Agreement or any other Basic
Document and any consent to any departure by Regency from the terms of any
provision of this Agreement or any other Basic Document shall be effective only
in the specific instance and for the specific purpose for which made or
given.  Except where notice is specifically required by this Agreement, no
notice to or demand on Regency in any case shall entitle Regency to any other or
further notice or demand in similar or other circumstances.  Any investigation
by or on behalf of any party shall not be deemed to constitute a waiver by the
party taking such action of compliance with any representation, warranty,
covenant or agreement contained herein.
 
Section 6.04   Binding Effect; Assignment.
 
(a) Binding Effect.  This Agreement shall be binding upon Regency, each
Purchaser and their respective successors and permitted assigns.  Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns.
 
(b) Assignment of Rights.  Any Purchaser’s rights and obligations hereunder
(including the right to seek indemnification) may be transferred or assigned in
whole or in part by such Purchaser to any Affiliate or Permitted Transferee of
such Purchaser without the consent of Regency or the other parties hereto.  Upon
any such permitted transfer or assignment, references in this Agreement to
Purchaser (as they apply to the transferor or assignor, as the case may be)
shall thereafter apply to such transferee or assignee of such Purchaser unless
the context otherwise requires. Without the written consent of Regency, which
consent shall not be unreasonably withheld, no portion of the rights and
obligations of each Purchaser under this Agreement may be assigned or
transferred by such Purchaser to a Person that is not an Affiliate or a
Permitted Transferee of such Purchaser.  No portion of the rights and
obligations of Regency under this Agreement may be transferred or assigned
without the prior written consent of each of the Purchasers, which consent shall
not be unreasonably withheld; provided, however, that Regency may transfer or
assign this Agreement and any or all rights or obligations hereunder to any
Affiliate of Regency without the consent of the Purchasers.
 
Section 6.05   Non-Disclosure.  Notwithstanding anything herein to the contrary,
the Non-Disclosure Agreement shall remain in full force and effect regardless of
any termination of this Agreement.  Other than the Form 8-Ks to be filed in
connection with this Agreement, Regency, the General Partner, their respective
Subsidiaries and any of their respective Representatives shall disclose the
identity of, or any other information concerning, any Purchaser or any of its
Affiliates only after providing such Purchaser a reasonable opportunity to
review and comment on such disclosure (with such comments being incorporated or
reflected, to the extent reasonable, in any such disclosure); provided, however,
that nothing in this Section 6.05 shall delay any required filing or other
disclosure with the Commission, NASDAQ or any Governmental Authority or
otherwise hinder Regency, the General Partner, their respective Subsidiaries or
their Representatives’ ability to timely comply with all laws or rules and
regulations of the Commission, NASDAQ or other Governmental Authority.
 
12

--------------------------------------------------------------------------------

    Section 6.06   Communications.  All notices and demands provided for
hereunder shall be in writing and shall be given by registered or certified
mail, return receipt requested, telecopy, air courier guaranteeing overnight
delivery or personal delivery (i) if to the Purchasers, at the addresses or
facsimile numbers set forth on Schedule A hereto, and (ii) if to Regency at the
following addresses:
 
Regency Energy Partners LP
 
2001 Bryan Street, Suite 3700
 
Dallas, Texas 75201
 
Attention:  Chief Legal Officer
 
with a copy to:
 
Mayer Brown LLP
 
700 Louisiana, Suite 3400
 
Houston, Texas 77002
 
Attention: Dan A. Fleckman
 
Facsimile: (713) 238-2718
 
or to such other address as Regency or such Purchaser may designate in
writing.  All notices and communications shall be deemed to have been duly
given:  at the time delivered by hand, if personally delivered; upon actual
receipt if sent by certified or registered mail, return receipt requested, or
regular mail, if mailed; upon actual receipt of the overnight courier copy, if
sent via facsimile; and upon actual receipt when delivered to an air courier
guaranteeing overnight delivery.
 
Section 6.07   Entire Agreement.  This Agreement, the other Basic Documents and
the other agreements and documents referred to herein are intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein.  There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein or the other Basic Documents with respect to the rights
granted by Regency or any of its Affiliates or the Purchasers or any of their
Affiliates set forth herein or therein.  This Agreement, the other Basic
Documents and the other agreements and documents referred to herein or therein
supersede all prior agreements and understandings between the parties with
respect to such subject matter.
 
Section 6.08   Governing Law; Submission to Jurisdiction.  This Agreement, and
all claims or causes of action (whether in contract or tort) that may be based
upon, arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the laws of the State of Delaware without regard to principles of
conflicts of laws.  Any action against any party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of any federal or state court located within
the State of Delaware over any such action.  The parties hereby irrevocably
waive, to the fullest extent permitted by applicable Law, any objection which
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute.  Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law.
 
Section 6.09   Waiver of Jury Trial.  THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE.  THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS
THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
Section 6.10   Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same agreement.
 
[Remainder of Page Left Intentionally Blank]
 
 
13

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.
 
REGENCY ENERGY PARTNERS LP
 
By: REGENCY GP LP, its general partner
 
By: REGENCY GP LLC, its general partner
 
By:                                                             
Name:             Stephen L. Arata
Title:Executive Vice President and Chief Financial Officer
 



 
MTP ENERGY INFRASTRUCTURE FINANCE MASTER FUND, LTD
 
By: MTP ENERGY MANAGEMENT LLC, its investment manager
 
By: MAGNETAR FINANCIAL LLC, its managing member
 
By:                                                             
Name:
Title:
     
MTP ENERGY INFRASTRUCTURE FINANCE AP, LLC
 
By: MTP ENERGY MANAGEMENT LLC, its investment manager
 
By: MAGNETAR FINANCIAL LLC, its managing member
 
By:                                                             
Name:
Title:
     
MTP ENERGY INFRASTRUCTURE FINANCE SPECIAL FUND, LLC
 
By: MTP ENERGY MANAGEMENT LLC, with limited power of attorney
 
By: MAGNETAR FINANCIAL LLC, its managing member
 
By:                                                             
Name:
Title:
  
 
 
 
TRIANGLE PEAK PARTNERS PRIVATE EQUITY, LP
 
By: TRIANGLE PEAK PARTNERS PRIVATE EQUITY GP, LLC
 
By:                                                             
Name:
Title:
 
 
Jurisdiction of Purchaser’s Executive Offices



 
HARVEST ENERGY INVESTORS, LLC
 
By: HARVEST ASSOCIATES V, L.L.C., its managing member
 
By:                                                             
Name:
Title:
 
 
Jurisdiction of Purchaser’s Executive Offices
 



 
14

--------------------------------------------------------------------------------


 
 
 
 
 

